Name: Commission Regulation (EEC) No 701/85 of 18 March 1985 opening a standing invitation to tender for the export of 300 000 tonnes of common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 85 Official Journal of the European Communities No L 76/9 COMMISSION REGULATION (EEC) No 701/85 of 18 March 1985 opening a standing invitation to tender for the export of 300 000 tonnes of common wheat held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Commission Regulation (EEC) No 213/85 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 of 7 July 1982 (4) lays down the procedure and condi ­ tions for the disposal of cereals held by intervention agencies ; Whereas on 27 February 1985 the Federal Republic of Germany notified the Commission that it wished to put up for sale for export to third countries 300 000 tonnes of common wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, open a standing invitation to tender for the export of 300 000 tonnes of common wheat held by it . Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of common wheat to be exported to all third countries . 2 . The regions in which the 300 000 tonnes of common wheat are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 17 April 1985 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m . (Brussels time). 3 . The last partial invitation to tender shall expire on 26 June 1985 . 4. The tenders shall be lodged with the German intervention agency. HAS ADOPTED THIS REGULATION : Article 5 The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . Article 1 The German intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, Article 6 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 24, 29 . 1 . 1985, p. 16 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49 . 0 OJ No L 202, 9 . 7 . 1982, p. 23 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. No L 76/ 10 Official Journal of the European Communities 19 . 3 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1985 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) T Place of storage Quantity Schleswig-Holstein 45 783 Hamburg 14 965 Niedersachsen 69 048 Bremen ¢ 18 243 Nordrhein-Westfalen 45 507 Hessen 15 782 Rheinland-Pfalz 18 959 Baden-WÃ ¼rttemberg 21 882 Saarland 7 595 Bayern 42 300 ANNEX II Standing invitation to tender for the export of 300 000 tonnes of common wheat held by the German intervention agency (Regulation (EEC) No 701 /85) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reductions ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc.